EXHIBIT 10.1

 

ORLEANS HOMEBUILDERS, INC.
AMENDED AND RESTATED
STOCK AWARD PLAN

 

As Adopted by the Board of Directors

 

(Effective as of October 17, 2008)

 


1.                                      PURPOSE.  ORLEANS HOMEBUILDERS, INC. A
DELAWARE CORPORATION (THE “COMPANY”), HEREBY ADOPTS THE ORLEANS
HOMEBUILDERS, INC. AMENDED AND RESTATED STOCK AWARD PLAN (THE “PLAN”), FOR THE
PURPOSE OF PERMITTING THE GRANT AWARDS OF THE COMPANY’S COMMON STOCK TO THOSE
INDIVIDUALS ELIGIBLE TO PARTICIPATE IN THE PLAN.  THE PLAN IS INTENDED TO
RECOGNIZE THE CONTRIBUTIONS MADE TO COMPANY BY EMPLOYEES (INCLUDING EMPLOYEES
WHO ARE MEMBERS OF THE BOARD OF DIRECTORS) OF COMPANY OR ANY AFFILIATE, TO
PROVIDE SUCH PERSONS WITH ADDITIONAL INCENTIVE TO DEVOTE THEMSELVES TO THE
FUTURE SUCCESS OF COMPANY OR AN AFFILIATE, AND TO IMPROVE THE ABILITY OF COMPANY
OR AN AFFILIATE TO ATTRACT, RETAIN, AND MOTIVATE INDIVIDUALS UPON WHOM COMPANY’S
SUSTAINED GROWTH AND FINANCIAL SUCCESS DEPEND. THROUGH THE PLAN, COMPANY WILL
PROVIDE SUCH PERSONS WITH AN OPPORTUNITY TO ACQUIRE OR INCREASE THEIR
PROPRIETARY INTEREST IN COMPANY, AND TO ALIGN THEIR INTEREST WITH THE INTERESTS
OF SHAREHOLDERS, THROUGH THE TRANSFER OR ISSUANCE OF THE COMPANY’S COMMON STOCK,
SUBJECT TO SUCH TERMS AND CONDITIONS AS MAY BE ESTABLISHED WITH RESPECT TO ANY
SUCH AWARD.  THE PLAN IS ALSO INTENDED TO PERMIT GRANTS OF AWARDS THAT WILL,
WHEN GRANTED IN CONNECTION WITH THE TERMS OF THE COMPANY’S INCENTIVE
COMPENSATION PLAN,  CONSTITUTE “PERFORMANCE-BASED COMPENSATION” AS THAT TERM IS
USED FOR PURPOSES OF SECTION 162(M) OF THE CODE, AT THE DISCRETION OF THE
COMMITTEE.


 


2.                                      DEFINITIONS. UNLESS THE CONTEXT CLEARLY
INDICATES OTHERWISE, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)                                 “AFFILIATE” MEANS A CORPORATION WHICH IS A
PARENT CORPORATION OR A SUBSIDIARY CORPORATION WITH RESPECT TO COMPANY WITHIN
THE MEANING OF SECTION 424(E) OR (F) OF THE CODE, OF ANY SUCCESSOR PROVISION.


 


(B)                                “AWARD” SHALL MEAN A TRANSFER OF COMMON STOCK
MADE PURSUANT TO THE TERMS OF THE PLAN SUBJECT TO SUCH TERMS, BENEFITS OR
RESTRICTIONS AS THE COMMITTEE SHALL SPECIFY IN THE AWARD AGREEMENT.


 


(C)                                 “AWARD AGREEMENT” SHALL MEAN THE AGREEMENT
BETWEEN COMPANY AND A GRANTEE WITH RESPECT TO AN AWARD MADE PURSUANT TO THE
PLAN.


 


(D)                                “BOARD” MEANS THE BOARD OF DIRECTORS OF
COMPANY.


 


(E)                                 “CAPITALIZATION ADJUSTMENT” MEANS THE
ADJUSTMENT TO THE NUMBER OR CLASS OF SHARES AND PAYMENT, IF ANY, REQUIRED IN
CONNECTION WITH AN AWARD, AS PERMITTED TO BE MADE PURSUANT TO THE PROVISIONS OF
SECTION 9 OF THE PLAN.

 

--------------------------------------------------------------------------------


 


(F)                                   “CHANGE OF CONTROL” SHALL BE DEEMED TO
HAVE OCCURRED UPON THE EARLIEST TO OCCUR OF THE FOLLOWING DATES:


 


(I)                                    THE DATE THE STOCKHOLDERS OF THE COMPANY
(OR THE BOARD OF DIRECTORS, IF STOCKHOLDER ACTION IS NOT REQUIRED) APPROVE A
PLAN OR OTHER ARRANGEMENT PURSUANT TO WHICH THE COMPANY WILL BE DISSOLVED OR
LIQUIDATED; OR


 


(II)                                 THE DATE THE STOCKHOLDERS OF THE COMPANY
(OR THE BOARD OF DIRECTORS, IF STOCKHOLDER ACTION IS NOT REQUIRED) APPROVE A
DEFINITIVE AGREEMENT TO SELL OR OTHERWISE DISPOSE OF SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY; OR


 


(III)                              THE DATE THE STOCKHOLDERS OF THE COMPANY (OR
THE BOARD OF DIRECTORS, IF STOCKHOLDER ACTION IS NOT REQUIRED) AND THE
STOCKHOLDERS OF THE OTHER CONSTITUENT CORPORATION (OR ITS BOARD OF DIRECTORS IF
STOCKHOLDER ACTION IS NOT REQUIRED) HAVE APPROVED A DEFINITIVE AGREEMENT TO
MERGE OR CONSOLIDATE THE COMPANY WITH OR INTO SUCH OTHER CORPORATION, OTHER
THAN, IN EITHER CASE, A MERGER OR CONSOLIDATION OF THE COMPANY IN WHICH HOLDERS
OF SHARES OF THE COMPANY’S CLASS A COMMON STOCK IMMEDIATELY PRIOR TO THE MERGER
OR CONSOLIDATION WILL HAVE AT LEAST A MAJORITY OF THE VOTING POWER OF THE
SURVIVING CORPORATION’S VOTING SECURITIES IMMEDIATELY AFTER THE MERGER OR
CONSOLIDATION, WHICH VOTING SECURITIES ARE TO BE HELD IN THE SAME PROPORTION AS
SUCH HOLDERS’ OWNERSHIP OF CLASS A COMMON STOCK OF THE COMPANY IMMEDIATELY
BEFORE THE MERGER OR CONSOLIDATION; OR


 


(IV)                             THE DATE ANY ENTITY, PERSON OR GROUP, WITHIN
THE MEANING OF SECTION 13(D)(3) OR SECTION 14(D)(2) OF THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED, (OTHER THAN (A) THE COMPANY OR ANY OF ITS SUBSIDIARIES
OR ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR (B) ANY PERSON WHO, ON THE DATE THE PLAN
IS EFFECTIVE, SHALL HAVE BEEN THE BENEFICIAL OWNER OF OR HAVE VOTING CONTROL
OVER SHARES OF COMMON STOCK OF THE COMPANY POSSESSING MORE THAN TWENTY-FIVE
PERCENT (25%) OF THE AGGREGATE VOTING POWER OF THE COMPANY’S COMMON STOCK) SHALL
HAVE BECOME THE BENEFICIAL OWNER OF, OR SHALL HAVE OBTAINED VOTING CONTROL OVER,
MORE THAN TWENTY FIVE PERCENT (25%) OF THE OUTSTANDING SHARES OF THE COMPANY’S
CLASS A COMMON STOCK; OR


 


(V)                                THE FIRST DAY AFTER THE DATE THIS PLAN IS
EFFECTIVE WHEN DIRECTORS ARE ELECTED SUCH THAT A MAJORITY OF THE BOARD OF
DIRECTORS SHALL HAVE BEEN MEMBERS OF THE BOARD OF DIRECTORS FOR LESS THAN TWO
(2) YEARS, UNLESS THE NOMINATION FOR ELECTION OF EACH NEW DIRECTOR WHO WAS NOT A
DIRECTOR AT THE BEGINNING OF SUCH TWO (2) YEAR PERIOD WAS APPROVED BY A VOTE OF
AT LEAST TWO-THIRDS OF THE DIRECTORS THEN STILL IN OFFICE WHO WERE DIRECTORS AT
THE BEGINNING OF SUCH PERIOD.


 


(G)                                “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, OR ANY SUCCESSOR STATUTE, AND THE RULES AND REGULATIONS ISSUED
PURSUANT TO THAT STATUTE OR ANY SUCCESSOR STATUTE.


 


(H)                                “COMMITTEE” SHALL HAVE THE MEANING SET FORTH
IN SECTION 3 OF THE PLAN.


 


(I)                                    “COMMON STOCK” SHALL MEAN THE COMPANY’S
COMMON STOCK, PAR VALUE $.10 PER SHARE.


 


(J)                                    “COMPANY” MEANS ORLEANS
HOMEBUILDERS, INC., A DELAWARE CORPORATION.

 

2

--------------------------------------------------------------------------------


 


(K)                                 “EMPLOYEE” MEANS AN EMPLOYEE OF COMPANY OR
AN AFFILIATE.


 


(L)                                    “GRANTEE” SHALL MEAN A PERSON TO WHOM AN
AWARD HAS BEEN GRANTED PURSUANT TO THE PLAN.


 


(M)                              “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED, OR ANY SUCCESSOR STATUTE, AND THE RULES AND REGULATIONS
ISSUED PURSUANT TO THAT STATUTE OR ANY SUCCESSOR STATUTE.


 


(N)                                “NON-EMPLOYEE DIRECTOR” SHALL MEAN A MEMBER
OF THE BOARD WHO IS A “NON-EMPLOYEE DIRECTOR” AS THAT TERM IS DEFINED IN
PARAGRAPH (B)(3) OF RULE 16B-3 AND AN “OUTSIDE DIRECTOR” AS THAT TERM IS DEFINED
IN TREASURY REGULATIONS SECTION 1.162-27 PROMULGATED UNDER THE CODE.


 


(O)                                “NON-EMPLOYEE DIRECTOR COMMITTEE” MEANS A
COMMITTEE DESIGNATED BY THE BOARD TO ACT AS THE COMMITTEE WITH RESPECT TO THE
PLAN THAT CONSISTS SOLELY OF TWO OR MORE NON-EMPLOYEE DIRECTORS.


 


(P)                                “RULE 16B-3” MEANS RULE 16B-3 PROMULGATED
UNDER THE EXCHANGE ACT, OR ANY SUCCESSOR RULE.


 


(Q)                                “SECTION 16 OFFICERS” MEANS ANY PERSON WHO IS
AN “OFFICER” WITHIN THE MEANING OF RULE 16A-1(F) PROMULGATED UNDER THE EXCHANGE
ACT OR ANY SUCCESSOR RULE, AND WHO IS SUBJECT TO THE REPORTING REQUIREMENTS
UNDER SECTION 16 OF THE EXCHANGE ACT WITH RESPECT TO COMPANY’S COMMON STOCK.


 


(R)                                   “SECURITIES ACT” MEANS THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY SUCCESSOR STATUTE, AND THE RULES AND REGULATIONS
ISSUED PURSUANT TO THAT STATUTE OR ANY SUCCESSOR STATUTE.


 


(S)                                 “SHARES” MEANS THE SHARES OF COMMON STOCK OF
COMPANY WHICH ARE GRANTED AS AWARDS UNDER THE PLAN.


 


3.                                      ADMINISTRATION OF THE PLAN. THE BOARD
MAY ADMINISTER THE PLAN AND/OR IT MAY, IN ITS DISCRETION, DESIGNATE A COMMITTEE
OR COMMITTEES COMPOSED OF TWO OR MORE OF DIRECTORS TO OPERATE AND ADMINISTER THE
PLAN WITH RESPECT TO ALL OR A DESIGNATED PORTION OF THE PARTICIPANTS. TO THE
EXTENT THAT THE COMMITTEE IS EMPOWERED TO GRANT AWARDS TO SECTION 16 OFFICERS OR
PERSONS WHOSE COMPENSATION MIGHT HAVE LIMITS ON DEDUCTIBILITY UNDER CODE
SECTION 162(M), THE BOARD MAY, AT ITS DISCRETION, APPOINT A SEPARATE COMMITTEE
TO ADMINISTER THE PLAN WITH RESPECT TO THOSE PERSONS, EACH MEMBER OF SUCH
COMMITTEE BEING A NON-EMPLOYEE DIRECTORS. ANY SUCH COMMITTEE DESIGNATED BY THE
BOARD, AND THE BOARD ITSELF IN ITS ADMINISTRATIVE CAPACITY WITH RESPECT TO THE
PLAN, IS REFERRED TO AS THE “COMMITTEE.”


 


(A)                                 MEETINGS. THE COMMITTEE SHALL HOLD MEETINGS
AT SUCH TIMES AND PLACES AS IT MAY DETERMINE, SHALL KEEP MINUTES OF ITS
MEETINGS. THE COMMITTEE MAY TAKE ACTION ONLY UPON THE AGREEMENT OF A MAJORITY OF
THE WHOLE COMMITTEE. ANY ACTION WHICH THE COMMITTEE SHALL TAKE THROUGH A WRITTEN
INSTRUMENT SIGNED BY ALL ITS MEMBERS SHALL BE AS EFFECTIVE AS THOUGH IT HAD BEEN
TAKEN AT A MEETING DULY CALLED AND HELD.

 

3

--------------------------------------------------------------------------------


 


(B)                                EXCULPATION.  NO MEMBER OF THE BOARD OF
DIRECTORS SHALL BE PERSONALLY LIABLE FOR MONETARY DAMAGES FOR ANY ACTION TAKEN
OR ANY FAILURE TO TAKE ANY ACTION IN CONNECTION WITH THE ADMINISTRATION OF THE
PLAN, PROVIDED THAT THIS SUBSECTION 3(B) SHALL NOT APPLY TO (I) ANY BREACH OF
SUCH MEMBER’S DUTY OF LOYALTY TO THE COMPANY OR ITS STOCKHOLDERS, (II) ACTS OR
OMISSIONS NOT IN GOOD FAITH OR INVOLVING INTENTIONAL MISCONDUCT OR A KNOWING
VIOLATION OF LAW, (III) ACTS OR OMISSIONS THAT WOULD RESULT IN LIABILITY UNDER
SECTION 174 OF THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE, AS AMENDED,
AND (IV) ANY TRANSACTION FROM WHICH THE MEMBER DERIVED AN IMPROPER PERSONAL
BENEFIT.


 


(C)                                 INDEMNIFICATION. SERVICE ON THE COMMITTEE
SHALL CONSTITUTE SERVICE AS A MEMBER OF THE BOARD. EACH MEMBER OF THE COMMITTEE
SHALL BE ENTITLED, WITHOUT FURTHER ACT ON THE MEMBER’S PART, TO INDEMNITY FROM
COMPANY AND LIMITATION OF LIABILITY TO THE FULLEST EXTENT PROVIDED BY APPLICABLE
LAW AND BY COMPANY’S ARTICLES OF INCORPORATION AND/OR BYLAW IN CONNECTION WITH
OR ARISING OUT OF ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO THE
ADMINISTRATION OF THE PLAN OR THE GRANTING AWARDS THEREUNDER IN WHICH THE MEMBER
MAY BE INVOLVED BY REASON OF THE MEMBER BEING OR HAVING BEEN A MEMBER OF THE
COMMITTEE, WHETHER OR NOT THE MEMBER CONTINUES TO BE SUCH MEMBER OF THE
COMMITTEE AT THE TIME OF THE ACTION, SUIT OR PROCEEDING.


 


(D)                                INTERPRETATION. THE COMMITTEE SHALL HAVE THE
POWER AND AUTHORITY TO (I) INTERPRET THE PLAN, (II) ADOPT, AMEND AND REVOKE
RULES AND REGULATIONS FOR ITS ADMINISTRATION THAT ARE NOT INCONSISTENT WITH THE
EXPRESS TERMS OF THE PLAN, AND (III) WAIVE REQUIREMENTS RELATING TO FORMALITIES
OR OTHER MATTERS THAT DO NOT EITHER MODIFY THE SUBSTANCE OF THE RIGHTS INTENDED
TO BE GRANTED BY AWARDS OR CONSTITUTE A MATERIAL AMENDMENT FOR ANY PURPOSE UNDER
THE CODE. ANY SUCH ACTIONS BY THE COMMITTEE SHALL BE FINAL, BINDING AND
CONCLUSIVE ON ALL PARTIES IN INTEREST.


 


4.                                      ELIGIBILITY. ALL EMPLOYEES SHALL BE
ELIGIBLE TO RECEIVE AWARDS HEREUNDER. THE COMMITTEE, IN ITS SOLE DISCRETION,
SHALL DETERMINE WHETHER AN INDIVIDUAL QUALIFIES AS AN EMPLOYEE.


 


5.                                      SHARES SUBJECT TO PLAN. THE AGGREGATE
MAXIMUM NUMBER OF SHARES FOR WHICH AWARDS MAY BE GRANTED PURSUANT TO THE PLAN IS
ONE MILLION (1,000,000).  THE NUMBER OF SHARES WHICH MAY BE ISSUED UNDER THE
PLAN SHALL BE SUBJECT TO A PERMITTED CAPITALIZATION ADJUSTMENT. THE SHARES SHALL
BE ISSUED FROM AUTHORIZED AND UNISSUED COMMON STOCK OR COMMON STOCK HELD IN OR
HEREAFTER ACQUIRED FOR THE TREASURY OF COMPANY.  IF SHARES SUBJECT TO AN AWARD
HAVE BEEN CONVEYED BACK TO COMPANY PURSUANT TO THE TERMS OF AN AWARD AGREEMENT,
THE SHARES THAT WERE CONVEYED BACK TO COMPANY SHALL AGAIN BE AVAILABLE FOR
ISSUANCE PURSUANT TO THE TERMS OF ONE OR AWARDS, GRANTED PURSUANT TO THE PLAN.


 


6.                                      TERM OF THE PLAN. THE PLAN IS EFFECTIVE
AS OF OCTOBER 17, 2008, THE DATE AS OF WHICH IT WAS ADOPTED BY THE BOARD,
SUBJECT TO THE APPROVAL OF THE PLAN BY THE COMPANY’S STOCKHOLDERS IN A MANNER
REQUIRED BY STATE LAW. UNLESS AND UNTIL THE PLAN IS SO APPROVED BY THE COMPANY’S
STOCKHOLDERS, NO AWARDS MAY BE GRANTED PURSUANT TO THE AMENDED AND RESTATED
PLAN.  THE PLAN SHALL TERMINATE ON THE TENTH ANNIVERSARY OF THE DATE OF ITS
ADOPTION, UNLESS EARLIER TERMINATED AT THE DISCRETION OF THE BOARD.

 

4

--------------------------------------------------------------------------------


 


7.                                      CHANGE OF CONTROL.  IN THE EVENT OF A
CHANGE OF CONTROL, THE COMMITTEE MAY TAKE WHATEVER ACTION IT DEEMS NECESSARY OR
DESIRABLE WITH RESPECT TO AWARDS WHICH HAVE NOT YET FULLY VESTED, INCLUDING,
WITHOUT LIMITATION, ACCELERATING THE VESTING DATE APPLICABLE TO SUCH AWARDS.


 


8.                                      TERMS AND CONDITIONS OF AWARDS. AWARDS
GRANTED PURSUANT TO THE PLAN SHALL BE EVIDENCED BY WRITTEN AWARD AGREEMENTS IN
SUCH FORM AS THE COMMITTEE SHALL FROM TIME TO TIME APPROVE, WHICH AWARD
AGREEMENTS SHALL COMPLY WITH AND BE SUBJECT TO THE FOLLOWING TERMS AND
CONDITIONS AND SUCH OTHER TERMS AND CONDITIONS WHICH THE COMMITTEE SHALL FROM
TIME TO TIME REQUIRE WHICH ARE NOT INCONSISTENT WITH THE TERMS OF THE PLAN.


 


(A)                                 NUMBER OF SHARES. EACH AWARD AGREEMENT SHALL
STATE THE NUMBER OF SHARES OR OTHER UNITS OR RIGHTS TO WHICH IT PERTAINS.


 


(B)                                PURCHASE PRICE. EACH AWARD AGREEMENT SHALL
SPECIFY THE PURCHASE PRICE, IF ANY, WHICH APPLIES TO THE AWARD. IF THE BOARD
SPECIFIES A PURCHASE PRICE, THE GRANTEE SHALL BE REQUIRED TO MAKE PAYMENT ON OR
BEFORE THE PAYMENT DATE SPECIFIED IN THE AWARD AGREEMENT. A GRANTEE SHALL MAKE
PAYMENT (I) IN CASH, (II) BY CERTIFIED CHECK PAYABLE TO THE ORDER OF COMPANY, OR
(III) BY SUCH OTHER MODE OF PAYMENT AS THE COMMITTEE MAY APPROVE.


 


(C)                                 GRANT. IN THE CASE OF AN AWARD WHICH
PROVIDES FOR A GRANT OF SHARES WITHOUT ANY PAYMENT BY THE GRANTEE, THE GRANT
SHALL TAKE PLACE ON THE DATE SPECIFIED IN THE AWARD AGREEMENT. IN THE CASE OF AN
AWARD WHICH PROVIDES FOR A PAYMENT, THE GRANT SHALL TAKE PLACE ON THE DATE THE
INITIAL PAYMENT IS DELIVERED TO COMPANY, UNLESS THE COMMITTEE OR THE AWARD
AGREEMENT OTHERWISE SPECIFIES. STOCK CERTIFICATES EVIDENCING SHARES GRANTED
PURSUANT TO AN AWARD SHALL BE ISSUED IN THE SOLE NAME OF THE GRANTEE.


 


(D)                                CONDITIONS. THE COMMITTEE MAY SPECIFY IN AN
AWARD AGREEMENT ANY CONDITIONS UNDER WHICH THE GRANTEE OF THAT AWARD SHALL BE
REQUIRED TO CONVEY TO COMPANY THE SHARES COVERED BY THE AWARD. UPON THE
OCCURRENCE OF ANY SUCH SPECIFIED CONDITION, THE GRANTEE SHALL FORTHWITH
SURRENDER AND DELIVER TO COMPANY THE CERTIFICATES EVIDENCING SUCH SHARES AS WELL
AS COMPLETELY EXECUTED INSTRUMENTS OF CONVEYANCE. THE COMMITTEE, IN ITS
DISCRETION, MAY PROVIDE THAT CERTIFICATES FOR SHARES TRANSFERRED PURSUANT TO AN
AWARD BE HELD IN ESCROW BY COMPANY OR ITS DESIGNEE UNTIL SUCH TIME AS EACH AND
EVERY CONDITION HAS LAPSED AND THAT THE GRANTEE BE REQUIRED, AS A CONDITION OF
THE AWARD, TO DELIVER TO SUCH ESCROW AGENT OR COMPANY OFFICER STOCK TRANSFER
POWERS COVERING THE AWARD SHARES DULY ENDORSED BY THE GRANTEE. UNLESS OTHERWISE
PROVIDED IN THE AWARD AGREEMENT OR DETERMINED BY THE COMMITTEE, DIVIDENDS AND
OTHER DISTRIBUTIONS MADE ON SHARES HELD IN ESCROW SHALL BE DEPOSITED IN ESCROW,
TO BE DISTRIBUTED TO THE PARTY BECOMING ENTITLED TO THE SHARES ON WHICH THE
DISTRIBUTION WAS MADE. STOCK CERTIFICATES EVIDENCING SHARES SUBJECT TO
CONDITIONS SHALL BEAR A LEGEND TO THE EFFECT THAT THE SHARES EVIDENCED THEREBY
ARE SUBJECT TO REPURCHASE BY, OR CONVEYANCE TO, COMPANY IN ACCORDANCE WITH THE
TERMS APPLICABLE TO SUCH SHARES UNDER AN AWARD MADE PURSUANT TO THE PLAN, AND
THAT THE SHARES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED.


 


(E)                                 LAPSE OF CONDITIONS. UPON TERMINATION OR
LAPSE OF ALL FORFEITURE CONDITIONS, COMPANY SHALL CAUSE CERTIFICATES WITHOUT THE
LEGEND REFERRING TO COMPANY’S REPURCHASE OR ACQUISITION RIGHT (BUT WITH ANY
OTHER LEGENDS THAT MAY BE APPROPRIATE) EVIDENCING

 

5

--------------------------------------------------------------------------------


 


THE SHARES COVERED BY THE AWARD TO BE ISSUED TO THE GRANTEE UPON THE GRANTEE’S
SURRENDER TO COMPANY OF THE LEGENDED CERTIFICATES HELD BY THE GRANTEE.


 


(F)                                   RIGHTS AS SHAREHOLDER. UPON PAYMENT OF THE
PURCHASE PRICE, IF ANY, FOR SHARES COVERED BY AN AWARD AND COMPLIANCE WITH THE
ACKNOWLEDGMENT REQUIREMENT OF SUBSECTION 13(C), THE GRANTEE SHALL HAVE ALL OF
THE RIGHTS OF A SHAREHOLDER WITH RESPECT TO THE SHARES COVERED THEREBY,
INCLUDING THE RIGHT TO VOTE THE SHARES AND (SUBJECT TO THE PROVISIONS OF
SUBSECTION 13(D)) RECEIVE ALL DIVIDENDS AND OTHER DISTRIBUTIONS PAID OR MADE
WITH RESPECT THERETO, EXCEPT TO THE EXTENT OTHERWISE PROVIDED BY THE COMMITTEE
OR IN THE AWARD AGREEMENT.


 


9.                                      ADJUSTMENTS ON CHANGES IN
CAPITALIZATION.


 


(A)                                 IN THE EVENT THAT THE OUTSTANDING SHARES ARE
CHANGED BY REASON OF A REORGANIZATION, MERGER, CONSOLIDATION, RECAPITALIZATION,
RECLASSIFICATION, STOCK SPLIT-UP, COMBINATION OR EXCHANGE OF SHARES AND THE LIKE
(NOT INCLUDING THE ISSUANCE OF COMMON STOCK ON THE CONVERSION OF OTHER
SECURITIES OF COMPANY WHICH ARE CONVERTIBLE INTO COMMON STOCK) OR DIVIDENDS
PAYABLE IN SHARES, AN EQUITABLE ADJUSTMENT MAY BE MADE BY THE COMMITTEE AS IT
DEEMS APPROPRIATE IN THE AGGREGATE NUMBER OF SHARES AVAILABLE UNDER THE PLAN.


 


(B)                                THE COMMITTEE SHALL HAVE AUTHORITY TO
DETERMINE THE ADJUSTMENTS TO BE MADE UNDER THIS SECTION, AND ANY SUCH
DETERMINATION BY THE COMMITTEE SHALL BE FINAL, BINDING AND CONCLUSIVE.


 


10.                                AMENDMENT OF THE PLAN. THE BOARD MAY AMEND
THE PLAN FROM TIME TO TIME IN SUCH MANNER AS IT MAY DEEM ADVISABLE.
NEVERTHELESS, THE BOARD MAY NOT CHANGE THE CLASS OF PERSONS ELIGIBLE TO RECEIVE
AWARDS, OR INCREASE THE MAXIMUM NUMBER OF SHARES WHICH MAY BE GRANTED AS AWARDS
UNDER THE PLAN WITHOUT OBTAINING APPROVAL OF THE COMPANY’S STOCKHOLDERS IN THE
MANNER REQUIRED BY STATE LAW. NO AMENDMENT TO THE PLAN SHALL ADVERSELY AFFECT
ANY OUTSTANDING AWARD, HOWEVER, WITHOUT THE CONSENT OF THE GRANTEE OR GRANTEE,
AS THE CASE MAY BE.


 


11.                                NO COMMITMENT TO RETAIN. THE GRANT OF AN
AWARD PURSUANT TO THE PLAN SHALL NOT BE CONSTRUED TO IMPLY OR TO CONSTITUTE
EVIDENCE OF ANY AGREEMENT, EXPRESS OR IMPLIED, ON THE PART OF COMPANY OR ANY
AFFILIATE TO RETAIN THE GRANTEE OR GRANTEE AS AN EMPLOYEE, DIRECTOR, CONSULTANT
OR ADVISOR OF COMPANY OR ANY AFFILIATE, OR IN ANY OTHER CAPACITY.


 


12.                                WITHHOLDING OF TAXES. IN CONNECTION WITH ANY
EVENT RELATING TO AN AWARD, COMPANY SHALL HAVE THE RIGHT TO (A) REQUIRE THE
RECIPIENT TO REMIT OR OTHERWISE MAKE AVAILABLE TO COMPANY AN AMOUNT SUFFICIENT
TO SATISFY ANY FEDERAL, STATE AND/OR LOCAL WITHHOLDING TAX REQUIREMENTS PRIOR TO
THE DELIVERY OR TRANSFER OF ANY CERTIFICATES FOR SUCH SHARES, OR (B) TAKE
WHATEVER OTHER ACTION IT DEEMS NECESSARY TO PROTECT ITS INTERESTS WITH RESPECT
TO TAX LIABILITIES, INCLUDING, WITHOUT LIMITATION, WITHHOLDING ANY SHARES, FUNDS
OR OTHER PROPERTY OTHERWISE DUE TO THE GRANTEE OR GRANTEE. THE COMPANY’S
OBLIGATIONS UNDER THE PLAN SHALL BE CONDITIONED ON THE GRANTEE’S OR GRANTEE’S
COMPLIANCE, TO COMPANY’S SATISFACTION, WITH ANY WITHHOLDING REQUIREMENT.

 

6

--------------------------------------------------------------------------------